Order entered August 15, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00292-CV

                   ORCA ASSETS, G.P., L.L.C., Appellant

                                       V.

           JP MORGAN CHASE BANK, N.A., ET AL., Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-13-13886

                                    ORDER

      Before the Court is the August 12, 2022 request of David Langford, former

Official Court Reporter for the 44th Judicial District Court, for an extension of

time to file the reporter’s record. We GRANT the request and extend the time to

September 12, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE